The opinion of the court was filed February 4, 1884.
Per Curiam.
The fund produced by a sheriff’s sale of real estate is to be distributed according to law and equity. Tindle's Appeal, 27 P. F. Smith, 201. This sale having been made on a mortgage the purchaser took the land discharged of secret equities. The whole title passed by the sale. The remedy of the appellee was to look to the proceeds remaining after the satisfaction of the mortgage taken in good faith, and for a valuable consideration without any knowledge of the fraud. If the sale had been made on a judgment a different rule would apply, and a different principle be recognized in the distribution of the fund. Beekman’s Appeal, 2 Wright, 385.
Decree affirmed and appeal dismissed at the costs of the appellants.